SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á veinte de Noviembre de mil novecientos uno, en los autos de juicio ab-intestato de Don José Nadal y Rey é incidente promo-vido por José Gabriel, Nadal y Caballero, para que se le declare heredero único de aquél, á cuya pretensión se han opuesto las sobrinas del finado Doña Monserrate y Doña Dolores Nadal, y su viuda Doña Antonia Jorge y Rodríguez; autos pendientes ante Nos á virtud de recurso de casación, por infracción de ley, interpuesto por José Nadal y Caballero, al que ha representado y defendido en esta Corte Suprema el Letrado Don Juan Hernández López, habiendo llevado la representación y defensa de la parte recurrida el Letrado Don Antonio Alvarez Nava. — Resultando : Que en el juicio ab-intestato de Don José Nadal y Rey, cuyo fallecimiento ocurrió en esta Ciudad el veinte y tres de Septiembre de mil ochocientos noventa y ocho, José Gabriel Nadal y Caballero dedujo demanda incidental para que se le declarara here-dero ■ único ab-intestato del finado, por ser hijo natural reconocido del mismo y de Guadalupe Caballero sin que exis-tieran otros descendientes ni tampoco ascendientes, habiendo *245presentado sn partida de nacimiento en la qne aparece como hijo natural reconocido de José Nadal y de Guadalupe Caballero, con expresión de que el reconocimiento fué hecho en presencia del Presbítero que autoriza el documento, el que no firman ni Nadal ni los dos testigos que se dicen presentes al acto. — Resultando : Que la viuda de Don José Nadal y Rey, Doña Antonia Jorge y Doña Monserrate y Doña Dolores Nadal, en concepto de sobrinas de aquél, se opusieron á la pretensión de José Nadal y Caballero por el fundamento de que la simple partida de bautismo en que 'se atribuye la paternidad á determinada persona, no es bastante para acreditar la filiación de los hijos naturales, según jurisprudencia del Tribunal Supremo de España esta-blecida por sentencias de veinte y ocho de Junio de mil ochocientos cincuenta y ocho, diez y seis de Abril y veinte y ocho de Junio de mil ochocientos sesenta y cuatro, veinte y nueve de Noviembre de mil ochocientos ochenta y seis y primero de Julio de mil ochocientos noventa y cinco.— Resultando: Que practicadas como pruebas de la parte actora la de testigos y el cotejo, con su original, de la partida de nacimiento de José Gabriel Nadal, el Tribunal del Distrito de San Juan, por sentencia de nueve de Febrero último, negando eficacia legal á dicho documento para el efecto de estimar probado el reconocimiento de la filiación natural de dicho Nadal por Don José Nadal y Rey, y estimando, además, que tampoco la prueba testifical arrojaba resultado favorable al mismo fin, declaró no haber lugar á tener, á José Gabriel Nadal y Caballero como heredero ab-intestato de Don José Nadal, sin especial condenación de las costas del incidente. — Resultando: Que contra esa sentencia ha ■ interpuesto José Gabriel Nadal recurso de casación por infracción de ley, autorizado por el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, y fundado en los siguientes motivos: — 1? En que había sido infringida manifiestamente la ley 11?- de Toro, ó sea la 1?, título 5?, libro 10 de la Novísima Recopilación, en harmonía *246con el artículo 119 del Código Civil, puesto que el recurrente es hijo natural de- Don José Nadal y Guadalupe Caballero, solteros anabos al tiempo de la concepción y nacimiento, sin que mediara impedimento alguno para que contrajeran matrimonio, y Don José Nadal lo había reconocido expresa-mente por tal hijo natural en el acta parroquial de su nacimiento y bautismo. — 2? En que basta la implantación del Registro Civil los documentos parroquiales constituían y constituyen la prueba solemne y pública del estado civil de las personas, correspondiendo ese carácter probatorio por razón de su fecha, á la partida bautismal presentada.— Visto : . Siendo ponente el Juez Asociado Don José C. Hernández. — Considerando: Que no sbn admisibles los motivos alegados en el recurso interpuesto por José Gabriel Nadal, según el número 9? del artículo 1,727 de la Ley de Enjuiciamiento Civil, porque dirigidos sus razonamientos á combatir la apreciación de las pruebas que hace el Tribunal sentenciador para denegar á aquél la declaratoria de heredero solicitada, no se atempera para ello á lo prescrito en el número 7? del artículo 1,690 de dicha ley procesal.— Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto por José Nadal y Caballero, al que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito de San Juan á los efectos consi-guientes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M> Figue-ras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de boy,- de que como Secretario certifico, en Puerto Rico á veinte de Noviembre de mil novecientos uno. — E. de J. López Gaztam-bide, Secretario.